Citation Nr: 1401342	
Decision Date: 01/10/14    Archive Date: 01/23/14

DOCKET NO.  11-15 092	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to a higher initial rating (evaluation) in excess of 30 percent disabling for service-connected posttraumatic stress disorder (PTSD).

2.  Entitlement to a higher initial rating (evaluation) in excess of 50 percent disabling for service-connected right (major) carpal tunnel syndrome (CTS), status post pronator median entrapment release with atrophy.

3.  Entitlement to a higher initial rating (evaluation) in excess of 10 percent disabling for service-connected surgical scars of the right hand and forearm.

4.  Entitlement to an initial rating (evaluation) in excess of 10 percent disabling for service-connected tinnitus.

5.  Entitlement to service connection for obstructive sleep apnea.

6.  Entitlement to service connection for scars on the lower back.

7.  Entitlement to service connection for left ear hearing loss.

8.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Christine A. Coronado, Attorney


WITNESSES AT HEARING ON APPEAL

The Veteran (Appellant) and his spouse


ATTORNEY FOR THE BOARD

L.M. Yasui, Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from February 2007 to April 2009.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  

Historically, in the November 2009 rating decision, the RO granted service connection for PTSD and assigned an initial rating of 30 percent; granted service connection for tinnitus and assigned an initial rating of 10 percent; and granted service connection for right carpal tunnel with surgical scar and assigned an initial rating of 10 percent.  The RO assigned an effective date of award to April 25, 2009 for each disability.  The RO also denied service connection claims for scars on the lower back, irritable bowel syndrome (IBS), bilateral hearing loss, sleep apnea, headaches, and upper back pain.  The Veteran appealed all issues addressed by the RO to the Board.

A March 2011 rating decision granted service connection for headaches.  As this claim was granted in full, the issue is no longer in appellate status.  See Grantham v. Brown, 114 F.3d 1156, 1158-59 (Fed. Cir. 1997).  A March 2012 rating decision granted a higher initial rating for carpal tunnel syndrome to 50 percent for the period from April 25, 2009, and assigned a separate 10 percent rating for surgical scars associated with right carpal tunnel surgery.  These issues have been listed as separate appealed issues.  The RO also granted service connection for a cervical spine disability (the "upper back" claim) and right hearing loss.  As such, these issues are no longer in appellate status.  See Grantham, 114 F.3d at 1158-59.

In February 2013, the Board remanded this matter to the RO to schedule the Veteran for a Board hearing.  In May 2013, the Veteran testified in a Travel Board hearing before the undersigned Veterans Law Judge.  A copy of the hearing transcript is located in the Veteran's file on the Virtual VA system.  In evaluating this case, the Board has not only reviewed the physical claims file, but has also reviewed the file on the Virtual VA system to ensure a complete assessment of the evidence.  The matter has properly been returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).

The issue of service connection for a brachial plexus injury has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The issue of a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the RO.



FINDINGS OF FACT

1.  Prior to the promulgation of a decision by the Board, on the record during the May 2013 Travel Board hearing, the Veteran withdrew the appeal of the issues of higher initial ratings for surgical scars of the right hand and forearm and tinnitus, and service connection for scars on the lower back and left ear hearing loss.

2.  For the entire initial rating period, the Veteran's PTSD has been characterized by social and occupational impairment with reduced reliability and productivity due to difficulty falling or staying asleep, irritability or outbursts of anger, hypervigilance, depressed mood, anxiety, chronic sleep impairment, panic attacks, disturbances of motivation and mood, difficulty in adapting to and maintaining effective social relationships, suicidal and homicidal ideation, and impaired impulse control, such as unprovoked irritability with periods of violence.

3.  For the entire initial rating period, the Veteran's right CTS has been characterized by complete paralysis of the right hand, including numbness, atrophy of the muscles of the thenar eminence, absence of flexion and index finger and feeble flexion of middle finger, inability to make a fist, and pain with trophic disturbances.

4.  The Veteran had symptoms of obstructive sleep apnea during active service.

5.  The Veteran had symptoms of obstructive sleep apnea since service separation.

6.  The Veteran's obstructive sleep apnea was incurred in service.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal regarding the issues of higher initial ratings for surgical scars of the right hand and forearm and tinnitus, and service connection for scars on the lower back and left ear hearing loss have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).

2.  For the entire initial rating period, resolving reasonable doubt in the Veteran's favor, the criteria for an initial disability rating of 50 percent for PTSD, but no higher, have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.321, 4.3, 4.7, 4.130, Diagnostic Code 9411 (2013).

3.  For the entire initial rating period, resolving reasonable doubt in the Veteran's favor, the criteria for an initial disability rating of 70 percent for right CTS, but no higher, have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.321, 4.3, 4.7, 4.124a, Diagnostic Code 8515 (2013).

4.  Resolving all reasonable doubt in the Veteran's favor, the criteria for service connection for obstructive sleep apnea have been met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawn Issues

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  Withdrawal may be made by the appellant or by his or her authorized representative and must be in writing, except for appeals withdrawn on the record at a hearing.  38 C.F.R. § 20.204.

In this case, in May 2013 and before a final decision was promulgated by the Board, the Veteran withdrew his appeal on the record during the Board hearing regarding the issues of higher initial ratings for surgical scars of the right hand and forearm and tinnitus, and service connection for scars on the lower back and left ear hearing loss; hence, there remain no allegations of errors of fact or law for appellate consideration on these issues.  Accordingly, the Board does not have jurisdiction to review the appeal as to higher initial ratings for surgical scars of the right hand and forearm and tinnitus, and service connection for scars on the lower back and left ear hearing loss, and these issues are dismissed.

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2013).  The appeals for higher initial disability ratings for service-connected PTSD and right CTS, and service connection for obstructive sleep apnea, have been considered with respect to VA's duties to notify and assist.  Given the favorable outcomes in this decision that represent a full grant of the issues on appeal, i.e., the 50 percent disability rating for PTSD that fully satisfies the Veteran's higher rating appeal (see full discussion below), the maximum schedular disability rating of 70 percent for right CTS, and service connection for obstructive sleep apnea, further explanation of how VA has fulfilled the duties to notify and assist is not necessary.  See Bernard v. Brown, 
4 Vet. App. 384, 394 (1993).

Disability Rating Criteria

Disability evaluations (ratings) are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing the symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10 (2013).

In evaluating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the condition.  The Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath v. Derwinski,
1 Vet. App. 589 (1991).  The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.
See 38 C.F.R. § 4.7.  Reasonable doubt regarding the degree of disability will be resolved in the veteran's favor.  38 C.F.R. § 4.3. 

When a claimant is awarded service connection and assigned an initial disability rating, separate disability ratings may be assigned for separate periods of time in accordance with the facts found.  Such separate disability ratings are known as staged ratings.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999) (noting that staged ratings are assigned at the time an initial disability rating is assigned).  Here, the Board will evaluate the issues as an appeal for higher evaluations of the original awards.  In such cases, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  Id.  

In rendering a decision on appeal the Board must also analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 
10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

A veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through his senses.  See Layno, 6 Vet. App. 465.  Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence where appropriate and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.  

Analysis of a Higher Initial Rating for Service-Connected PTSD

In the November 2009 rating decision on appeal, service connection for PTSD was granted, and an initial disability rating of 30 percent was assigned, effective April 25, 2009, the day following separation from active service.  The Veteran submitted a notice of disagreement with the initial rating assigned, contending that the severity of his PTSD symptoms warranted an initial rating in excess of 30 percent.  In this regard, during the May 3013 Travel Board hearing, the Veteran testified that he would be satisfied with a 50 percent evaluation for the service-connected PTSD.  See Hearing Transcript at 22.

The schedular criteria, effective as of November 7, 1996, incorporate the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV).  38 C.F.R. §§ 4.125, 4.130 (2013).  A rating of 10 percent is warranted for PTSD if there is occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by continuous medication.  38 C.F.R. § 4.130, Diagnostic Code 9411.

A rating of 30 percent is warranted for PTSD if there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, or mild memory loss (such as forgetting names, directions, recent events).  Id.

A 50 percent rating is warranted if it is productive of occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to compete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent rating, may be assigned for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.  Id.  The criteria for a 70 percent rating are met if there are deficiencies in most of the areas of work, school, family relations, judgment, thinking, and mood.  Bowling v. Principi, 15 Vet. App. 1, 11-14 (2001).

A 100 percent schedular evaluation contemplates total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. 4.130, Diagnostic Code 9411.

The use of the term "such as" in the general rating formula for mental disorders in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of symptoms, or their effects, that would justify a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  It is not required to find the presence of all, most, or even some, of the enumerated symptoms recited for particular ratings.  Id.  The use of the phrase "such symptoms as," followed by a list of examples, provides guidance as to the severity of the symptoms contemplated for each rating, in addition to permitting consideration of other symptoms particular to each veteran and disorder, and the effect of those symptoms on his/her social and work situation.  Id.  

In Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (2013), the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) held that VA "intended the General Rating Formula to provide a regulatory framework for placing veterans on a disability spectrum based upon their objectively observable symptoms."  The Federal Circuit stated that "a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration."  It was further noted that "§ 4.130 requires not only the presence of certain symptoms but also that those symptoms have caused occupational and social impairment in most of the referenced areas."

In assessing the evidence of record, it is important to note that the Global Assessment of Functioning (GAF) score is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing DSM-IV at 32).

A GAF score of 41-50 indicates "Serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) OR any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job)."  Id. 

A GAF score of 51-60 indicates "Moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) OR moderate difficulty in social, occupational, or school functioning, (e.g., few friends, conflicts with peers or co-workers)."  Id. 

A GAF score of 61-70 indicates "Mild symptoms (e.g., depressed mood and mild insomnia) OR some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.  Id. 

The GAF score and interpretations of the score are important considerations in rating a psychiatric disability.  See, e.g., Richard, 9 Vet. App. at 267; Carpenter v. Brown, 8 Vet. App. 240, 243 (1995).  However, the GAF score assigned in a case, like an examiner's assessment of the severity of a condition, is not dispositive of the evaluation issue.  The GAF score must be considered in light of the actual symptoms of a veteran's disorder, which provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126(a) (2013).

After a review of all the evidence, the Board finds that, for the entire initial rating period, the Veteran's service-connected PTSD has been characterized by occupational and social impairment due to symptoms including difficulty falling or staying asleep, irritability or outbursts of anger, hypervigilance, depressed mood, anxiety, chronic sleep impairment, panic attacks, disturbances of motivation and mood, difficulty in adapting to and maintaining effective social relationships, suicidal and homicidal ideation, and impaired impulse control, such as unprovoked irritability with periods of violence, which more nearly approximate the criteria for a 50 percent disability rating under Diagnostic Code 9411.  38 C.F.R. § 4.130.

The Veteran underwent a VA PTSD examination in October 2009.  The examination report lists current psychiatric symptoms as anxiety, anger, panic attacks, depression, sleep disturbance, and anhedonia.  The report also noted previous hospitalizations for a mental disorder, including from March 26, 2009 to April 7, 2009, and from April 15, 2009 to April 28, 2009.  The Veteran reported that he just wanted to drink and sit in the house and became more aggressive and didn't seek out family or talk with anybody, which he attributes to the stress exposure.  A GAF score of 55 was assessed, demonstrating moderate difficulty in social, occupational, or school functioning.  The VA examiner also described the Veteran's PTSD as "moderate" and the assessment was that there is "occasional decrease in social efficiency or there are intermittent periods of inability to relate socially due to PTSD signs and symptoms, but with generally satisfactory functioning."

In July 2010, the Veteran complained that medication was not helping with depression and PTSD, he had problems with anger toward his wife, felt trapped because he could not get a job, and does not sleep well.  The next day, the Veteran underwent a VA outpatient psychiatric evaluation.  At that time, a diagnostic interview revealed symptoms of withdrawal, anger, moderately-severe major depression, and anxiety.  After a comprehensive psychiatric assessment, a GAF score of 50 was assessed, demonstrating serious impairment in social, occupational, or school functioning.  

A telephone encounter from November 2010 between a VA Nurse Case Manager and the Veteran's spouse revealed that the Veteran stopped taking his medication and even prior to that, he had episodes of rage and anger.  She further reported that the Veteran pushed her, kicked her, and spat in her face.  The Veteran's spouse took her children to her mother-in-law's place and upon returning to her house, she found the house in a mess.  While she did not call police enforcement, she requested that the Nurse Case Manager contact the Veteran.

In a January 7, 2011 VA psychiatric note, the Veteran reported worsening irritability and anger outbursts at home and while driving.  He was prescribed medication and supportive therapy with a referral for psychology therapy for anger management.

On January 17, 2011, a VA administrative note indicated that the Veteran had become violent the day before, hit his wife, and was arrested.  Pursuant to his release from jail, the Veteran was admitted to Lakeside Behavioral Health where he stayed until January 26, 2011.  In a January 17, 2011 Suicide Behavior Report, the Veteran presented with depression, suicidal ideations, homicidal ideations, and drug abuse.  He reported suicidal ideations a few days prior when he threatened to shoot himself after an argument with his wife and after hitting her.  He also reported feeling depressed about the future, stating that he did not think the future looked very good.  He further stated, "I don't have much of a purpose," and "everything feels like it's getting worse."  On January 26, 2011, the discharge report indicated that the Veteran's prognosis was poor.  An April 2011 note revealed that the Veteran had an altercation with his father with whom he lived and wanted to move out of his father's house.

The Veteran was afforded a VA (QTC) PTSD examination in December 2011.  While the examiner ultimately concluded that the Veteran had occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation, she did not assign a GAF score.  Significantly, the examiner also recorded that the Veteran had difficulty falling or staying asleep, irritability or outbursts of anger, hypervigilance, depressed mood, anxiety, chronic sleep impairment, difficulty maintaining social relationships, such as with friends, suicidal and homicidal thoughts, and impaired impulse control.

On review of all the evidence, the Board finds that, for the entire rating period, the Veteran's PTSD has been characterized by difficulty falling or staying asleep, irritability or outbursts of anger, hypervigilance, depressed mood, anxiety, chronic sleep impairment, panic attacks, disturbances of motivation and mood, difficulty in adapting to and maintaining effective social relationships, suicidal and homicidal ideation, and impaired impulse control, such as unprovoked irritability with periods of violence.  The evidence shows disturbances of motivation by the Veteran disengaging from social interaction, such as with friends and participation in other social events.  Although the December 2011 QTC examiner indicated that the worsening of PTSD symptoms was not sustained, the Board has considered the VA examinations and VA treatment records throughout the appeal period.  The GAF score decreased from 55 in October 2009 to 50 in July 2010, indicating a move from "moderate" symptoms to "serious" symptoms.  See DSM-IV at 47.  The VA psychiatrist who assessed the 50 GAF score also listed several unremarkable results relating to the Veteran's attitude, affect, speech, concentration, judgment, thought content, and orientation, which did not include actual findings to support a characterization of "serious" occupational and social impairment.  

Nonetheless, the VA mental health professional's impression of "serious" symptomatology - when combined with a previous GAF score indicating "moderate" symptomatology and evidence of existing symptoms including difficulty falling or staying asleep, irritability or outbursts of anger, hypervigilance, depressed mood, anxiety, chronic sleep impairment, panic attacks, disturbances of motivation and mood, difficulty in adapting to and maintaining effective social relationships, suicidal and homicidal ideation, and impaired impulse control, such as unprovoked irritability with periods of violence - does offer probative evidence of sustained occupational and social impairment with reduced reliability and productivity due to those symptoms.  For these reasons, and resolving reasonable doubt in favor of the Veteran, the Board finds that these symptoms more nearly approximate the criteria under Diagnostic Code 9411 for the higher 50 percent disability rating for the initial rating appeal period.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.130.

As mentioned above, the Veteran testified during the May 2013 Travel Board hearing that he would be satisfied with a 50 percent disability evaluation for PTSD.  See A.B. v. Brown, 6 Vet. App. 35, 39 (1993) (recognizing that a claimant may limit the claim or appeal to the issue of entitlement to a particular disability rating which is less than the maximum allowed by law for a particular service-connected disability).  Thus, the 50 percent rating being granted by the Board is a full grant of the benefits sought on appeal regarding the issue of higher initial rating for PTSD, leaving no question of law or fact for the Board to decide.  See 38 U.S.C.A. § 7104 (West 2002) (charging the Board with deciding questions of law and fact on appeal).  By stating that a 50 percent rating by the Board would satisfy the appeal, the Veteran has limited the appeal by withdrawing the aspects of the appeal that encompassed the potential for a higher rating in excess of 50 percent for the entire initial appeal period.  See 38 C.F.R. § 20.204 (providing that an appellant may withdraw an issue at any time before the Board issues a final decision).  For these reasons, any question of an initial disability rating in excess of 50 percent is rendered moot with no remaining questions of law or fact to decide.  See 38 U.S.C.A. § 7104 (stating that the Board decides questions of law or fact); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (where the law is dispositive, the claim must be denied due to a lack of legal merit).  

Analysis of a Higher Initial Rating for Service-Connected Right CTS

In the November 2009 rating decision on appeal, service connection for right CTS was granted, and an initial disability rating of 10 percent was assigned, effective April 25, 2009, the day following separation from active service.  The Veteran submitted a notice of disagreement with the initial rating assigned, contending that the severity of his right CTS symptoms warranted an initial rating in excess of 10 percent.  A March 2012 rating decision increased the initial disability rating for right CTS to 50 percent disabling, effective April 25, 2009.

Diagnostic Codes 8515, 8615, and 8715 provide ratings for paralysis, neuritis, and neuralgia of the median nerve.  Neuritis and neuralgia are rated as incomplete paralysis.  Disability ratings of 10, 30, and 50 are warranted, respectively, for mild, moderate, and severe incomplete paralysis of the major median nerve.  Disability ratings of 10, 20, and 60 are warranted, respectively, for mild, moderate, and severe incomplete paralysis of the minor median nerve.  Disability ratings of 70 percent and 60 percent are warranted, respectively, for complete paralysis of the major or minor median nerves with the hand inclined to the ulnar side, the index and middle fingers more extended than normally, considerable atrophy of the muscles of the thenar eminence, the thumb in the plane of the hand (ape hand); pronation incomplete and defective, absence of flexion of index finger and feeble flexion of middle finger, cannot make a fist, index and middle fingers remain extended and cannot flex distal phalanx of thumb, defective opposition and abduction of the thumb, at right angles to palm; flexion of wrist weakened; pain with trophic disturbances.  38 C.F.R. § 4.124a.

Words such as "severe," "moderate," and "mild" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, VA must evaluate all evidence, to the end that decisions will be equitable and just.  38 C.F.R. § 4.6 (2012).  Although the use of similar terminology by medical professionals should be considered, is not dispositive of an issue.  Instead, all evidence must be evaluated in arriving at a decision regarding a request for an increased disability rating.  
38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. §§ 4.2, 4.6 (2013).

In rating diseases of the peripheral nerves, the term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  38 C.F.R. § 4.124a.

The Veteran underwent a VA examination of the right hand in October 2009.  There, he complained of pain and numbness in his hand.  Upon physical examination, the examiner noted muscle wasting at the volar forearm, thenar compartment, and index finger.  He had decreased sensation to light touch at the thumb, index, and long fingers.  During an October 2009 general VA examination, the examiner indicated that the effect of the right CTS on usual daily activities was severe across all activities.

In December 2011, the Veteran was afforded a VA (QTC) examination of the hands.  At that time, the examiner identified the Veteran's right hand as the dominant hand.  Upon physical examination, the examiner noted atrophy of disuse in the right thumb and index finger, and tenderness and pain to palpation of the right hand, including thumb and fingers.  During the traumatic brain injury examination in December 2011, the examiner noted that results of an electromyography (EMG) revealed severe axonal problems with the median nerve and atrophy of the right hand muscles with the right thenar muscles greatly affected.

During the May 2013 Travel Board hearing before the undersigned, the Veteran demonstrated that he only uses his right little and ring finger to clasp a writing tool to write and has had to learn to do many things left-handed.  He testified that the right, small and ring fingers are the only digits with which he can close and grip.  He can close the middle finger a bit more, but the more he pushes, the more pain he experiences.  Further, he could not touch the palm and forefinger.  See Hearing Transcript at 6-9.  The Veteran further testified that his numbness, pain, and inability to grip resulted in dropped items at work, decreased productivity at work, and being fired from jobs.  Hearing Transcript at 12-17.

The Board acknowledges the Veteran's reported history of symptomatology regarding the service-connected right CTS and that he is competent to report such symptoms because this requires only personal knowledge as it comes through ones senses.  Layno, 6 Vet. App. at 470.  Specifically, such history includes as noted above, as well as no sensation in the right hand and cold weather conditions that trigger finger pain.  

Fully considering the lay and medical evidence regarding the service-connected right CTS and resolving reasonable doubt in the Veteran's favor, the reported symptomatology noted above demonstrates a disability picture that more nearly approximates the criteria required for a 70 percent rating under 38 C.F.R. § 4.124a, Diagnostic Code 8415.  38 C.F.R. §§ 4.3, 4.7.  While the evidence does not reveal all manifestations of a 70 percent disabling right CTS (of the dominant or major extremity), the recorded manifestations of numbness, atrophy of the muscles of the thenar eminence, absence of flexion and index finger and feeble flexion of middle finger, inability to make a fist, and pain with trophic disturbances demonstrate complete paralysis of the median nerve.  A 70 percent disability rating represents the maximum schedular evaluation available under the schedular criteria of Diagnostic Code 8515.  Additionally, the Board finds no other applicable diagnostic codes which would afford the Veteran a higher disability evaluation.  See Schafrath, 1 Vet. App. at 589.

Extraschedular Consideration

The Board has considered whether referral for extraschedular consideration is warranted.  An extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1) (2013); see Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the VA Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether the veteran's disability picture requires the assignment of an extraschedular rating.

The Board finds that the symptomatology and impairment caused by the Veteran's service-connected PTSD is specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  The schedular rating criteria, Diagnostic Code 9411, specifically provide for disability ratings based on a combination of history and clinical findings.  In this case, considering the lay and medical evidence, the Veteran's PTSD has manifested difficulty falling or staying asleep, irritability or outbursts of anger, hypervigilance, depressed mood, anxiety, chronic sleep impairment, panic attacks, disturbances of motivation and mood, difficulty in adapting to and maintaining effective social relationships, suicidal and homicidal ideation, and impaired impulse control, such as unprovoked irritability with periods of violence.  These symptoms are either explicitly part of the schedular rating criteria or are "like or similar to" those symptoms and impairment explicitly listed in the schedular rating criteria.  Mauerhan, 16 Vet. App. at 443.  The levels of occupational and social impairment are also explicitly part of the schedular rating criteria.  In addition, the GAF scores are incorporated as part of the schedular rating criteria as they tend to show the overall severity of symptomatology or overall degree of impairment in occupational and social functioning.

The Board also finds that the symptomatology and impairment caused by the Veteran's service-connected right CTS is specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  The schedular rating criteria, including Diagnostic Codes 8515, 8615, and 8715, specifically provide for disability ratings based on the severity of neuritis, neuralgia, or incomplete and complete paralysis of the median nerve.  In this case, considering the lay and medical evidence, the Veteran's right CTS has resulted in complete paralysis of the right hand, including numbness, atrophy of the muscles of the thenar eminence, absence of flexion and index finger and feeble flexion of middle finger, inability to make a fist, and pain with trophic disturbances.  The Board has additionally considered ratings under alternate schedular rating criteria.  See 
38 C.F.R. § 4.20 (schedular rating criteria provides for rating by analogy based on similar functions, anatomical location, and symptomatology).

The schedule is intended to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations.  38 U.S.C.A. § 1155.  "Generally, the degrees of disability specified [in the rating schedule] are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  38 C.F.R. § 4.1.  In this case, the problems reported by the Veteran regarding the service-connected PTSD and right CTS are specifically contemplated by the criteria discussed above, including the effect of the Veteran's symptoms on his occupation and daily life.  In the absence of exceptional factors associated with PTSD and right CTS, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  Also, in this regard, entitlement to a TDIU is addressed in the Remand section below.

Service Connection - Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).  The Court has held that "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).

In this case, obstructive sleep apnea is not a "chronic disease" listed under 38 C.F.R. § 3.309(a); therefore, the presumptive provisions based on "chronic" in-service symptoms and "continuous" post-service symptoms under 38 C.F.R. § 3.303(b) do not apply.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Service Connection for Obstructive Sleep Apnea

The Veteran contends that the obstructive sleep apnea originated in service.  Specifically, he contends that he has had symptoms of a sleep disability in service and since discharge from active service.  

After a review of all the evidence of record, lay and medical, the Board finds the Veteran has a current disability of obstructive sleep apnea, and that the evidence is in equipoise as to whether the Veteran had the onset of symptoms of obstructive sleep apnea in service and since service separation (i.e., whether obstructive sleep apnea was incurred in service).  The evidence that weighs against an incurrence of sleep apnea in service includes the service treatment records, which are absent for complaints of, treatment for, or diagnosis of a sleep disorder.  Other evidence that weighs against these findings includes that, following service separation in April 2009, the evidence of record shows no complaints, diagnosis, or treatment for obstructive sleep apnea until December 2010.  The absence of post-service findings, diagnosis, or treatment for over a year and a half after service is one factor that tends to weigh against a finding of obstructive sleep apnea symptoms after service separation.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (holding that the Board may weigh the absence of contemporaneous medical evidence as one factor in determining credibility of lay evidence, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence); see also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (the passage of many years between discharge from active service and the medical documentation of a claimed disability is one factor to consider as evidence against a claim of service connection).

Favorable evidence supporting the findings that the Veteran had symptoms of obstructive sleep apnea in service and since service separation includes the Veteran's report during the October 2009 general VA examination.  There, the Veteran reported that he snores during sleep.  The Veteran is competent to provide evidence of some symptoms of obstructive sleep apnea, such as snoring, though not an actual "apnea" because one must be awake to observe such.  Sleep apnea is defined as "transient periods of cessation of breathing during sleep."  DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 117 (32nd ed. 2012).  Other lay persons are competent to report symptoms and sleep difficulties that the Veteran experienced, including apneas, as such symptoms are readily apparent.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (lay evidence can be competent and sufficient to establish a diagnosis of a condition when the layperson is reporting a contemporaneous medical diagnosis).  

Other favorable evidence includes the Veteran's wife's statements during the May 2013 Board hearing.  The Veteran's spouse testified that she was married to the Veteran when he was in active service.  Specifically, she indicated that prior to April 2009 (during active service), the Veteran would be sleeping but then would stop breathing.  She further testified that she would shake him and he would start breathing again.  Hearing transcript at 27-28.  The Veteran's wife also noted that this would occur every time he slept, including the night prior to the May 2013 Board hearing.  Such lay testimony is competent when it concerns the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection."  Layno at 469; see also 38 C.F.R. § 3.159(a)(2).  Furthermore, the Board finds the Veteran's and his spouse's allegations credible as they have been consistent throughout the claim and appeal process, particularly during the May 2013 Board hearing.  

In short, with regard to the Veteran's assertions that he has had obstructive sleep apnea symptoms in service and following service, the Board finds that the Veteran and his spouse are competent and credible to report the onset of symptoms of that disability, specifically snoring and the cessation of breathing.  See Hearing Transcript at 27-28; see also Charles v. Principi, 16 Vet. App. 370 (2002); see also Barr, 21 Vet. App. 303 (lay testimony is competent to establish the presence of observable symptomatology that is not medical in nature); see also Layno at 469-470 (finding lay testimony competent when it concerns features or symptoms of injury or illness); see also Caluza, 7 Vet. App. 498 (credibility can be generally evaluated by a showing of interest, bias, or inconsistent statements, and the demeanor of the witness, facial plausibility of the testimony, and the consistency of the witness testimony).  As such, the Board will resolve reasonable doubt to find that the Veteran had sleep apnea symptoms in service and since service separation, including snoring and cessation of breathing.  Such evidence tends to show the onset of sleep apnea symptoms during service, i.e., that obstructive sleep apnea "incurred" in service.

In this regard, in the case of Walker v. Shinseki, 708 F.3d 1331, No. 2011-7184, 2013 WL 628429 (Fed. Cir. Feb. 21, 2013), the United States Court of Appeals for the Federal Circuit (Federal Circuit) held that the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic under 38 C.F.R. § 3.309(a).  While the Veteran's obstructive sleep apnea is not a chronic disease listed under 38 C.F.R. § 3.309(a), as indicated above, the Board has nonetheless found the evidence at least in equipoise on the question of whether he has had obstructive sleep apnea symptoms that began during service and continued since service separation, thus tending to show direct service incurrence.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a), (d).  As discussed below, however, the Board is granting the service connection claim based on evidence, including that pertinent to service, which establishes that the obstructive sleep apnea began in service and was so incurred in service.  The finding that the Veteran has had obstructive sleep apnea symptoms since service is supportive of the claim overall because it tends to show that the same symptoms that began in service were the basis for the later diagnosed obstructive sleep apnea.  See Horowitz v. Brown, 
5 Vet. App. 217, 221-22 (1993) (lay statements are competent on in-service and post-service symptoms - dizziness, loss of balance, hearing trouble, stumble and fall, and tinnitus - that were later diagnosed as Meniere's disease).  

The weight of the competent evidence is at least in relative equipoise on the question of whether the Veteran's current obstructive sleep apnea is related to service, that is, was incurred in service.  In this case, the Veteran underwent general VA examinations in October 2009 and December 2011 and while obstructive sleep apnea was diagnosed, neither VA examiner addressed the etiology of the obstructive sleep apnea.  As there is no adequate medical nexus opinion as to the etiology of the Veteran's obstructive sleep apnea, the Board must look to the remaining evidence of record to determine whether service connection is warranted.  Here, the Veteran was diagnosed with obstructive sleep apnea after discharge from service.  This diagnosis coupled with the evidence pertinent to service, specifically, the Veteran's and his spouse's competent and credible lay statements of obstructive sleep apnea symptoms in service and since service that later served in part as the basis for a diagnosis of sleep apnea, tends to show that the symptoms of obstructive sleep apnea had the onset during service, that is, shows that sleep apnea was "incurred in" active service.  See 38 C.F.R. § 3.303(d).  For these reasons, and resolving reasonable doubt in the Veteran's favor, the Board finds that the criteria for direct service connection for obstructive sleep apnea have been met.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  


ORDER

The appeal of an initial rating in excess of 10 percent disabling for service-connected surgical scars of the right hand and forearm is dismissed.

The appeal of an initial rating in excess of 10 percent disabling for service-connected tinnitus is dismissed.

The appeal of service connection for scars on the lower back is dismissed.

The appeal of service connection for left ear hearing loss is dismissed.

An initial disability rating of 50 percent for PTSD, for the entire rating period, is granted.

An initial disability rating of 70 percent disabling for right CTS, for the entire rating period, is granted.

Service connection for obstructive sleep apnea is granted.


REMAND

Entitlement to a TDIU

In the decision above, the Board has granted higher initial disability ratings for service-connected PTSD and right CTS, and service connection for obstructive sleep apnea.  The RO adjudicated the issue of a TDIU in a March 2012 rating decision.  Service-connected PTSD was not rated at 50 percent disabling, service-connected right CTS was not rated at 70 percent disabling, and obstructive sleep apnea was not service connected at the time of the March 2012 adjudication; therefore, the occupational impairment associated with the (now service-connected) obstructive sleep apnea and higher evaluations of service-connected PTSD and right CTS were not considered by the RO in the earlier adjudication of a TDIU.  In light of the grant of higher initial disability ratings for service-connected PTSD and right CTS, and service connection for obstructive sleep apnea in this Board decision, which will be made effective the day following separation from active service, April 25, 2009, the RO should reconsider the issue of a TDIU.  See 38 C.F.R. §§ 4.16, 4.25 (2013).  

If, after the RO assigns the initial rating for the obstructive sleep apnea, the combined disability ratings for all service-connected disabilities is still "less than total," the RO will need to readjudicate the issue of TDIU.  See 38 C.F.R. § 4.16(a) (providing for TDIU only where the "schedular rating is less than total").  If the combined ratings for all service-connected disabilities is less than total, the additional occupational impairment and symptoms due to the service-connected disabilities (i.e., higher disability evaluations of service-connected PTSD and right CTS, and now service-connected obstructive sleep apnea) will need to be considered to assist in determining whether a TDIU under the provisions of 38 C.F.R. § 4.16(a) is warranted.  

Accordingly, the issue of entitlement to a TDIU is REMANDED for the following action:

After implementing the Board's decision to grant higher initial disability ratings for service-connected PTSD and right CTS, and service connection for obstructive sleep apnea, and accomplishing any additional notification and/or development deemed warranted, if the combined schedular rating is less than 100 percent, the issue of TDIU should be readjudicated in light of all the evidence of record, considering additional occupational impairment caused by the PTSD, right CTS, and obstructive sleep apnea, along with all other service-connected disabilities.  If a TDIU remains denied, the Veteran and representative should be furnished with an appropriate supplemental statement of the case, and should be afforded the appropriate time period for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


